 In the Matter of THEBORDEN COMPANY,SOUTHERN DIVISIONandINTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA,A. F. OF L., LOCAL No. 894Case No. 16-R-1653.-Decided May 28, 1946Baker, Box, Andrews and Worton, by Mr. Tom M. Davis,of Houston,Tex., andMessrs. D. A. LairdandBryan Blalock,ofMarshall, Tex.,for the Company.Mr. Paul C. White,ofMarshall, Tex., for the Union.Mr. F G. Dunn,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, A. F. of L., LocalNo. 894, herein called the Union, alleging that a questionaffectingcommerce had arisen concerning the representation of employees of TheBorden Company, Southern Division, Marshall, Texas, herein calledthe Company, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Claude H. Eads, Trial Ex-aminer.The hearing was held at Marshall, Texas, on April 16, 1946.The Company and the Union appeared and participated. All partieswere afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.' The TrialExaminer's rulingsmade at the hearing are free from prejudicial errorand are hereby affirmed. All parties were afforded opportunity to filebriefs with the Board.iThe Unionfiled chargeson February 25, 1946, against the Company alleging violation ofSection8 (1) and (3)of the Act,Case No. 16-C-1331. Priorto the hearing,the Union waivedthe unfair labor practices insofar as they might constitute a basis for objecting to the instantproceeding.68 N. L. R. B., No. 48.399 400DECISIONS OF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Borden Company is a New Jersey corporation with its home officeinNew York City. It is engaged in the purchase, sale, and distributionofmilk and milk products in various States of the United States. Itoperates approximately 30 branches in the States of Texas, Louisiana,Mississippi, andOklahoma under the name "The Borden Company,SouthernDivision,"which maintains its principal office at Houston,Texas. Its plant located at Marshall, Texas, and the cooling plants lo-cated atMaud, and Timpson, Texas, are the sole operations involvedin this proceeding. During the year 1945, the Company at its Marshallplant purchased raw materials valued in excess of $800,000, approxi-mately 12 percent of which was shipped to its Marshall plant from pointsoutside the State of Texas. During the same period, it received in excessof $950,000 for the processing, sale, and delivery of milk, butter, andice cream, approximately 13 percent of which was shipped to points out-side the State of Texas.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Local No. 894, is a labor organization, affiliatedwith the American Federation of Labor, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit composed of all employees of the Companyat itsMarshall, Texas, plant, excluding all employees at its cooling plantsatMaud, and Timpson, Texas, all office employees, all casual or sea-sonal employees, and all supervisory employees. The Company con-tends that the unit should be extended to include the cooling plants THE BORDEN COMPANY401mentioned above, and further contends that it employs no casual or sea-sonal workers. There is also disagreement as to the supervisory author-ity of two employees hereinafter discussed.The cooling plant at Maud, Texas, is located approximately 55 milesnorth, and the Timpson cooling plant is located approximately 55 milessouth, of the Marshall plant. The men employed at these two plants liveatMaud and Timpson and come in contact with Marshall plant em-ployees only when they deliver a load of milk to Marshall. The employeesatMaud are 110 miles from the employees at Timpson and seldom, ifever, come in contact with each other. Although working conditions andwage rates are similar in all the plants, the employees at Maud and Timp-son work less hours and thus have less "take home" pay. Because of thedistance involved making it necessary for employees at the cooling plantsto live at Maud and Timpson, there is little, if any, interchange of em-ployees with the Marshall plant. There has been no collective bargainingwith the Company prior to this time and the Union has not extended itsorganization to employees in the cooling plants at Maud and Timpson.In view of the wide geographical separation of the plants, the absenceny substantial interchange of employees between them, and the lim-ent of organization, we find the employees of the Marshall, Texas,lone constitute an appropriate unit.2record reveals that the Company does not intend to hire any menthe summer months other than permanent employees, and inas-as there was no evidence presented that casual or seasonal employeesow working in the plant, we shall not exclude this category.eUnion would exclude Charles Lea, shipping clerk, and Robertrelief salesman, from the unit on the grounds that they are actingin a supervisory capacity. However, the record shows that these menwork along with other employees and, in some instances, receive less com-pensation than employees doing similar work. They do not have thepower to effectively recommend a change in the status of otheremployees.We shall include them in the unit.We find, therefore, that all employees at the Company's Marshall,Texas, plant, including the relief salesman and the shipping clerk, butexcluding all employees at cooling plants located at Maud and Timpson,Texas, all office employees, the plant superintendent, and all supervisoryemployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a union appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.2SeeMatter of Woodside Cotton Mills Company,48 N. L. R. B. 518;Matter of Dixie Manu-facturang Company,Inc.,54 N. L. R. B 384;Matter of Gaylord Bros., Inc.64 N. L. It B. 1350. 402DECISIONS OF NATIONALLABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESThe Union requests that a February pay-roll period be used in deter-mining eligibility to vote. However, no sufficient reason appears in therecord to warrant a departure from the Board's customary eligibilitypractice in this regard.Accordingly, we shall direct that the question concerning representa-tion which has arisen be resolved by an election by secret ballot amongemployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with The Borden Company,Southern Division, Marshall, Texas, an election by secret ballot shall b-conducted as early as possible, but not later than thirty (30) days.the date of this Direction, under the direction and supervisionRegional Director for the Sixteenth Region, acting in this matagent for the National Labor Relations Board, and subject toIII, Sections 10 and 11, of said Rules and Regulations, among emp,in the unit found appropriate in Section IV, above, who were empduring the pay-roll period immediately preceding the date of this Ltion, including employees who did not work during said pay-roll pebecause they were ill or on vacation or temporarily laid off, a . .including employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election, to determine whetheror not they desire to be represented by International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, A. F.of L., Local No. 894, for the purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.